Citation Nr: 1221447	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-23 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for chronic syncope.

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for chronic syncope.  

4.  Entitlement to service connection for diabetes mellitus, Type II.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issues of service connection for chronic syncope and diabetes mellitus, Type II are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

	
		FINDINGS OF FACT

1.  The Veteran's original claim of service connection for chronic syncope was denied by an unappealed rating decision in February 1994.  

2.  The evidence received since the February 1994 rating decision relates to an unestablished fact necessary to prove the claim of service connection for chronic syncope and raises a reasonable possibility of substantiating the claim.

3. The Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War.

4.  The Veteran is not shown to have manifested complaints or findings referable to a sleep disorder during service or for many years thereafter.  

5.  The currently demonstrated sleep apnea is not shown to be due to an undiagnosed illness or another identified event or incident of the Veteran's extensive period of active service.   

6.  The Veteran is not found to have presented credible lay assertions that are sufficient to establish a continuity of symptomatology referable to sleep apnea beginning in service.  


CONCLUSIONS OF LAW

1.  New and Material evidence has been received since the February 1994 rating decision to reopen the previously denied claim of service connection for chronic syncope.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011).

3.  The Veteran's disability manifested by sleep apnea is not due to an undiagnosed illness or other disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A.§§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.§§ 3.159, 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  

First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  

The next step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in January 2007 and March 2007 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.   Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of any claim addressed hereinbelow.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


New and Material Evidence

In a February 1994 rating decision, the RO denied the Veteran's claim of service connection for chronic syncope.  The RO sent notice of the decision to the Veteran at his last address of record.  The Veteran did not appeal that decision.  38 U.S.C.A. § 7105(c).  

However, new and material evidence shall reopen the claim for review of the former disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the February 1994 rating decision consisted of the Veteran's service treatment records and a September 1993 VA examination.  The claim was denied on the basis that the Veteran did not have a current disability.  

The evidence submitted in support of reopening the claims includes more recent treatment records that show multiple complaints of dizziness.  The Veteran contends that these symptoms are due to his vasovagal syncope experienced during service.  

The Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claim.  As such, new and material evidence under the provisions of 38 C.F.R. § 3.156(a) has presented to reopen the Veteran's claim.  


Service connection claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b).  

Additionally, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War. Service connection may be granted to such Persian Gulf Veterans who exhibit objective indications of a "qualifying chronic disability." 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a) (1).

Significantly, a chronic qualifying disability is a chronic disability that results from either an "undiagnosed illness" or a "medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms." 38 U.S.C.A. § 1117 (a) (2); 3.317 (a) (2). 

The applicable statute and regulations specify that fatigue, headaches, joint pain, and headaches are medically unexplained chronic multisymptom illnesses. 38 U.S.C.A. § 1117 (a)(2)(B); 38 C.F.R. § 3.317. 

Service connection will only be granted if the qualifying chronic disability manifests to a degree of 10 percent or more during the applicable period which has not yet expired) and cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests. 38 C.F.R. § 3.317 (a)(1)(i)(ii).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended. 38 U.S.C.A. §§ 1117, 1118. 

Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and defined "qualifying chronic disability" to include: (a) an undiagnosed illness; (b) a medically unexplained chronic multisymptom illness, (such as chronic fatigue syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117; 38 C.F.R. 3.317. 

The term "medically unexplained chronic symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. 3.317 (a) (2).

For claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service. Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: fatigue, unexplained rashes or other dermatological signs and symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neurophysiological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs and symptoms, cardiovascular signs and symptoms, abnormal weight loss, and menstrual disorders. 38 U.S.C.A. § 1117 (g); 38 C. F. R. 3.317 (b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  


Sleep apnea

The Veteran is seeking service connection for sleep apnea, to include as due to an undiagnosed illness.  However, as the claimed disorder has been diagnosed as sleep apnea, he would not be entitled to presumptive service connection on the basis of having an undiagnosed illness per se.  

Furthermore, as will be discussed, the evidence does not support the claim of service connection on the basis that the sleep apnea is due to the exposure to ionizing radiation in connection with his service, including that in Persian Gulf.  

Significantly, a careful review of the Veteran's service treatment records shows no complaints or findings referable to a sleep disorder.  In fact, in his April 1993 Report of Medical History upon discharge, the Veteran denied having or ever having had frequent trouble sleeping.  

The submitted medical evidence showed that the Veteran underwent a sleep study in September 2005 that demonstrated findings of severe obstructive sleep apnea.  A May 2006 treatment record showed that he was prescribed a CPAP machine to treat his sleep apnea.  

The Veteran also claims that his sleep apnea is due to the exposure to ionizing radiation in form of depleted uranium, particularly during his service in Southwest Asia during the Persian Gulf War. 

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by different methods. Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are certain types of cancer that are presumptively service-connected when specific to radiation-exposed Veterans, such as a Veteran who was present at Hiroshima or Nagasaki during specific periods of time. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). 

Second, for radiation-exposed Veterans, certain "radiogenic diseases," may be service connected pursuant to 38 C.F.R. § 3.311. 

Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge was otherwise incurred during active service, including as a result of exposure to radiation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311, provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease. 38 C.F.R. § 3.311(b)(4). 

For presumptive service connection purposes pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity." "Radiation-risk activity" means (A) onsite participation in a test involving the atmospheric detonation of a nuclear device, (B) the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, (C) internment as a prisoner of war in Japan during World War II, (D) service in which the service member was, as part of his or her official military duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, and (E) service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000. 38 C.F.R. § 3.309(d)(3)(ii).  

As such, the Veteran does not qualify as a "radiation-exposed Veteran" as defined by this regulation.  Therefore, presumptive service connection is not available on this basis.  

Additionally, sleep apnea is not found to be a "radiogenic disease" pursuant to the provisions of 38 C.F.R. § 3.311(b)(2).  

Finally, pursuant to 38 C.F.R. § 3.311(b)(4), if the disease is not listed in paragraph (b)(2), the Veteran must submit competent scientific or medical evidence that the claimed condition is a radiogenic disease.  Here, the Veteran has failed to submit such evidence.  

Therefore, on this record, service connection for sleep apnea as due to the exposure to ionizing radiation from depleted uranium is not warranted.  

The Board must next address the question of whether the Veteran's sleep apnea may be directly related to service. 

While the date of onset of the Veteran's claimed sleep apnea is not clear, the Veteran's service treatment records are found to be negative for findings of sleep apnea or any sleep-related problem during service.  More importantly, the earliest medical evidence of sleep apnea is the September 2005 diagnosis. 

Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service can be considered as evidence against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

While the Veteran asserts that his sleep apnea is due to his active service, a lay person cannot provide competent evidence as to a medical question presented in connection with his claim.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen, supra.   While lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation," the etiology of the Veteran's sleep apnea is a complex medical situation requiring specialized knowledge.   Jandreau, supra; Woehlaert, supra.  
 
Moreover, on this record, the Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to sleep apnea beginning in service.  As noted, the Veteran is found to have expressly denied having any problems sleeping while on active duty.  

Therefore, as there is no competent lay or medical evidence suggesting the presence of sleep apnea in service or otherwise relating the claim disorder to an event or incident of the Veteran's period of active service, the Board finds that the preponderance of the evidence is against the claim. 

In summary, as the preponderance of the credible and probative evidence is against the claim of service connection for sleep apnea, the benefit-of-the-doubt standard does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  

Hence, on this record, the claim of service connection for sleep apnea must be denied.



	ORDER	

As new and material evidence has been presented to reopen the claim of service connection for chronic syncope, the appeal to this extent is allowed, subject to further action as discussed hereinbelow. 

Service connection for sleep apnea is denied.


REMAND

The purpose of this remand is to obtain VA examinations to determine whether the claimed chronic syncope and diabetes mellitus, Type II are due to an event or incident of the Veteran's period of active service.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
First, the Veteran's service treatment records show that he was treated for vasovagal syndrome during service.  The post-service VA treatment records from 2006 show complaints of dizziness, which the Veteran claims are symptoms of the same disorder.  

A VA examination is required in order to determine the nature and likely etiology of the claimed chronic syncope 

Additionally, the Veteran contends that he has diabetes mellitus, Type II due to an anthrax vaccination received during active service.  In support of his claim, the Veteran submitted a copy of a report regarding a link between military vaccines and the risk of diabetes mellitus.  

As this report indicates that the disability may be associated with active service, a VA examination is required pursuant to McLendon. Id. 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO must take appropriate steps to ascertain if the Veteran has received VA, non-VA, or other medical treatment for chronic syncope or diabetes mellitus, Type II and to obtain copies of any outstanding clinical records for the purpose of review.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO must associate any such records with the claims folder.  

The RO also should notify the Veteran that he may submit clinical records or medical evidence in support of his claims.  

2.  The RO then should take all indicated action to have the Veteran  scheduled for VA examinations in order to determine the nature and likely etiology of the claimed chronic syncope and diabetes mellitus.  

In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must respond to the following inquiries:

i. Does the Veteran have a current diagnosis of chronic syncope that is related to an event or incident of his period of service? 

ii. Does the Veteran have diabetes mellitus, Type II that had its clinical onset during service or due to the claimed anthrax vaccination or other event or incident therein?

Thereafter, the RO must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

2.  After completing all indicated development, the RO should  readjudicate the claims of service connection for chronic syncope and diabetes mellitus, Type II in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals





Department of Veterans Affairs


